                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                   No. 5:21-CV-34-D


REINALDO OLAVARRIA,            )
                               )
                   Plaintiff,  )
                               )
           v.                  )                                     ORDER
                               )
WAKE COUNTY BOARD OF           )
EDUCATION, et al.,             )
                               )
                   Defendants. )

        Reinaldo Olavarria ("Olavarria" or ''plaintiff') seeks $10,000,000 for himself and his child,

E.R.O., for alleged violations oftheir rights under the Individuals with Disabilities in Education Act

("IDEA"), Section 504 of the Rehabilitation Act ("Section 504"), the Civil Rights Act, and the Due

Process Clause of the Fifth Amendment. See [D.E. 9]. On April 1, 2021, defendants (the Wake

County Board of Education and various Wake County employees) moved to dismiss the complaint

[D.E. 27] and filed a memorandum of law in support [D.E. 28]. On April 20, 2021, Olavarria

answered the motion to dismiss and moved to empanel a jury, to seal, to strike, and to sanction

[D.E. 30, 31, 32]. On May 4, 2021, defendants replied in support of their motion to dismiss [D.E.

33] and responded to Olavarria's motion [D.E. 34].

       For the reasons stated in defendants' memorandum in support of their motion to dismiss

[D.E. 28], the court GRANTS defendants' motion to dismiss and DISMISSES plaintiff's complaint

for failure to exhaust administrative remedies and for failure to state a claim upon which relief can

be granted. The court DISMISSES plaintiff's complaint WITHOUT PREJUDICE. The court

DENIES as baseless plaintiff's motion to empanel a jury, to seal, to strike, and to sanction [D.E. 30,

32].




            Case 5:21-cv-00034-D Document 35 Filed 06/15/21 Page 1 of 2
SO ORDERED. This lf day of June 2021.

                                        ~ 0 ,,_,.,. ,LA
                                        ~SC.DEVERID
                                        United States District Judge




                                 2
   Case 5:21-cv-00034-D Document 35 Filed 06/15/21 Page 2 of 2
